Citation Nr: 0516944	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-30 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for right knee arthritis, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran retired from the United States Army in September 
1976, having served on active duty for 20 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying the 
veteran's claim for increase for right knee arthritis.  

In a May 2005 informal hearing presentation the 
representative indicated that the veteran is pursuing a claim 
for service connection for scars.  Such matter has not been 
developed or certified for the Board's review at this time 
and it is referred to the RO through the Appeals Management 
Center (AMC) in Washington, DC, for initial development and 
adjudication.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In his May 2005 presentation, the veteran's representative 
points to several errors in the development undertaken by the 
RO to date in this matter.  Among other things, he points to 
the absence of any indication that the claims folder was 
furnished to the physician who conducted a VA medical 
examination in February 2004.  The representative also notes 
the examiner's failure to address fully questions of pain and 
functional loss, and the incongruous statement in the 
February 2004 report that, "(i)t was not working and it is 
still not working."  Arguments are also set forth that the 
RO did not attempt to rate the disability in question under 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260 (2004), or 
consider the possibility of separate ratings thereunder.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004); VAOPGCPREC 9-
98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997); Esteban v. Brown, 6 Vet.App. 259 (1994).  

The Board also notes that the VA examiner in February 2004 
indicated that new X-rays had been ordered for review, but 
the results of such studies are not now contained within the 
claims folder.  It, too, is apparent that the RO issued a 
supplemental statement of the case to the veteran in March 
2004, albeit without the signature of the VA employee that 
prepared such document.  

Finally, it is noted that compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), which became law in November 2000, is 
lacking in this instance.  In this regard, it is noted that a 
VCAA letter correctly outlining the division of 
responsibility between the veteran and VA in obtaining 
Federal and non-Federal records has never been furnished to 
the veteran.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); see Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002).  Indeed, the December 2002 VCAA letter 
addressed a claim of entitlement to service connection, and 
not the increased rating claim that is currently at issue.  
While the Board acknowledges evidence showing that the RO and 
the veteran discussed the VCAA in a December 2002 telephone 
conversation, the details of that conversation were not 
sufficiently memorialized to permit appellate review of any 
compliance with the VCAA.

On the basis of the objections raised by the veteran's 
representative and those separately noted by the undersigned, 
corrective actions are in order.  Accordingly, this matter is 
REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be notified in writing of what 
information and evidence are still needed 
to substantiate his claim for increase 
for right knee arthritis.  The veteran 
must also be notified what portion of any 
necessary evidence VA will secure, and 
what portion he himself must submit.  He 
must also be advised to submit all 
pertinent evidence not already on file 
that he has in his possession, and that, 
if requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The results of X-ray studies of the 
veteran's right knee, which were 
undertaken as part of a VA medical 
examination in February 2004, must be 
obtained and associated with the other 
evidence on file.  In addition, any and 
all records of VA inpatient and 
outpatient treatment, not already 
contained in the claims folder, involving 
the management of the veteran's service-
connected right knee disorder, including 
but not limited to treatment received 
therefor since October 2002 at the VA 
Medical Center in Atlanta, Georgia 
(Augusta, Downtown Division), must be 
obtained for inclusion in the claims 
folder.  

3.  The February 2004 VA medical 
examination at the VA Medical Center in 
Columbia, South Carolina, by John Cory, 
M.D., must be returned to Dr. Cory for 
the preparation of an addendum to his 
earlier report.  The claims folder in its 
entirety is to be furnished to Dr. Cory 
or his designee for use in the study of 
this case.  An additional examination by 
Dr. Cory, or by another physician if Dr. 
Cory is unavailable, is authorized if 
deemed necessary.  Regardless of whether 
an additional examination is undertaken, 
Dr. Cory or his designee must address the 
following in an addendum, providing where 
appropriate, a professional opinion, with 
full supporting rationale:

(a)  The examiner must conduct 
detailed range of motion 
studies of the right knee, 
including separate notations 
for right knee flexion and 
extension.  

(b)  The examiner must note the 
presence or absence of 
ankylosis of the right knee or 
its equivalent and discuss the 
related significance, if any, 
of any existing flexion 
contracture affecting the right 
knee.

(c)  The presence or absence of 
subluxation or lateral 
instability of the right knee 
joint must be noted, and, if 
present, it must be determined 
whether any such subluxation or 
instability results in a mild, 
moderate, or severe impairment 
of the right knee.  The 
relationship, if any, between 
any identified 
subluxation/lateral instability 
and the veteran's arthritis 
must be fully explained.  

(d)  Discuss the presence or 
absence of objective signs of 
pain, weakened movement, and/or 
incoordination with respect to 
the veteran's service-connected 
right knee disorder.  The 
degree of any resulting 
impairment should be quantified 
in terms of the resulting 
functional loss.  If possible, 
the additional degree to which 
range of motion of the right 
knee is adversely affected must 
be set forth.   Also, express 
an opinion concerning whether 
there would be additional 
limits on functional ability on 
repeated use or during flare-
ups, if the veteran describes 
flare-ups.  

(e)  Explain in detail the 
meaning of the statement 
recorded in the report of the 
February 2004 VA examination 
that "(i)t was not working and 
it is still not working."

4.  Following the completion of the 
foregoing actions, the 
addendum/examination report must be 
reviewed.  If the addendum/report is not 
in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
addendum/report for any and all needed 
action.  

5.  Lastly, a new rating decision must be 
prepared and the veteran's claim for 
increase must be readjudicated, inclusive 
of the question of whether separate, 
compensable ratings are warranted for 
limitation of flexion and for right knee 
instability.  Such readjudication must be 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA, its implementing regulations, 
and the holdings of those Federal courts 
interpreting such body of law.  
Consideration must also be accorded, as 
applicable, to 38 C.F.R. §§ 4.40, 4.45 
(2004) and DeLuca v. Brown, 8 Vet.App. 
202 (1995); VAOPGCPREC 9-2004, 69 Fed. 
Reg. 59990 (2004), as it applies to 
ratings under Diagnostic Codes 5260 and 
5261; and VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998); VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997); and Esteban, as to 
whether a separate rating may be assigned 
for knee instability.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

